Citation Nr: 0504401	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1964 to July 1968 
and from November 1970 to November 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for right knee synovitis; denied that claim; and denied 
service connection for post-traumatic stress disorder (PTSD).  
In March 2001, the Board denied service connection for right 
knee synovitis and remanded the issue of service connection 
for PTSD to the RO for additional development.  

In August 2002, the Board determined that additional 
development of the record was necessary.  In August 2003, the 
issue of the veteran's entitlement to service connection for 
PTSD was again remanded to the RO for additional development 
of the record.  The veteran has been represented throughout 
this appeal by the Tennessee Department of Veterans' Affairs.  

For the reasons and bases addressed below, service connection 
for PTSD is GRANTED.


FINDING OF FACT

PTSD has been shown to have originated as the result of the 
veteran's inservice traumatic experiences in the Republic of 
Vietnam.  


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  The veteran's service 
personnel records do note that he served with the Marine 
Corps in the Republic of Vietnam and "participated in 
counterinsurgency operations against communist forces (Viet 
Cong) while serving with the 1st FSR/FLC Danang, RVN" during 
January 1968.  

A December 1997 psychological evaluation from John Adler, 
M.A. and Candice Blake, Psy.D. relates that the veteran 
reported that he had served in the Republic of Vietnam with 
the Marine Corps.  He witnessed "some ground fighting;" saw 
"some killing;" "smelled the blood;" and "walked in it."  
The veteran was diagnosed with bipolar I disorder and PTSD.  
The examiners commented that the veteran "continues to be 
plagued with anxiety related to his Vietnam experience."  

In a March 1998 written statement, the veteran advanced that 
he came under mortar and rocket fire at Red Beach, Republic 
of Vietnam while attached to the 5th Marines in 1967.  

At a January 1999 Department of Veterans Affairs (VA) 
examination for compensation purposes, the veteran complained 
of combat-related nightmares and intrusive thoughts; an 
exaggerated startle response; impaired memory and sleep; and 
social isolation.  He reported having participated in combat 
in the Republic of Vietnam and injured his right knee while 
running for cover during a 1967 attack on his base in Danang, 
the Republic of Vietnam.  The VA examiner diagnosed the 
veteran with bipolar I disorder and mild chronic PTSD.  The 
physician commented that the veteran's PTSD "is undoubtedly 
related to his service in Vietnam."  

In his November 1999 Appeal to the Board (VA Form 9), the 
veteran conveyed that his base was attacked several times by 
rocket fire and many individuals were killed.  The veteran 
was unable to recall the men's names.  

A December 2001 treatment record from the Knoxville, 
Tennessee, Vet Center states that the veteran complained of 
nightmares, depression, anger, and isolation.  He presented a 
history of having served two tours with the Marine Corps in 
the Republic of Vietnam.  While in the Republic of Vietnam, 
the veteran worked as a forklift operator; his base camp came 
under continuous rocket and mortar fire; and he took many 
wounded and injured Marines to the aid station.  The veteran 
indicated that a "good friend was killed in an attack during 
Tet of 1968."  The treating social worker commented that "I 
believe that [the veteran] continues to be negatively 
affected by his Vietnam experiences and that his PTSD 
symptoms prevent him from adequately adjusting and maximizing 
positive coping skill to everyday life."  

The veteran served with the Marine Corps in the Republic of 
Vietnam and participated in counterinsurgency operations 
against enemy forces at the time of the 1968 TET offensive.  
He has been diagnosed by both VA and private examiners with 
PTSD as a result of his Vietnam War experiences.  In the 
absence of any competent medical evidence to the contrary, 
the Board finds that service connection for PTSD is now 
warranted.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to service connection for PTSD, 
the Board observes that the RO issued a VCAA notice to the 
veteran in December 2003 which informed him of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The veteran 
has been afforded a VA examination for compensation purposes.  
The examination report is of record.  While the VCAA notice 
provided to the veteran does not strictly comply with the 
Court's guidelines as set forth in Pelegrini, the Board finds 
that such deficiency is not prejudicial to the veteran given 
the favorable resolution of his claim above.  


ORDER

Service connection for PTSD is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


